Citation Nr: 1548780	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-11 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION


The Veteran had active service from March 1998 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied entitlement to service connection for an acquired psychiatric condition to include schizophrenia and entitlement to service connection for depressive disorder, not otherwise specified; psychotic disorder, not otherwise specified.  The Veteran filed a notice of disagreement in December 2010 and was provided with a statement of the case in January 2011.  The Veteran perfected his appeal with a March 2011 VA Form 9.  The Veteran's appeal was subsequently transferred to the RO in North Little Rock, Arkansas.  

On his VA Form 9, the Veteran indicated that he desired a hearing.  However, in a June 2011 statement the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2015).  

In August 2011 the Veteran filed a claim for "military sexual trauma".  In a September 2012 rating decision the RO, in relevant part, denied entitlement to service connection for PTSD due to military sexual trauma.  The Veteran filed a notice of disagreement in October 2012 and was provided with a statement of the case in February 2015.  The Veteran perfected his appeal with an April 2015 VA Form 9 in which he restricted his appeal to PTSD only.  

The Board notes that the issue of entitlement to service connection for PTSD has not yet been certified to the Board.  However, the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  See 38 C.F.R. § 19.35 (2015).  Additionally, based on the Veteran's contentions and diagnoses of record, the claim has been recharacterized as seen on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).
The Board notes that the Veteran's file consists of a paper claims file, a Veterans Benefits Management System (VBMS) file, and a Virtual VA claims file.  The Veteran's VBMS file contains relevant documents dated from June 2011 to the present.  The Veteran's Virtual VA claims file reveals VA treatment records dated July 2010 to June 2013.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder, variously diagnosed as PTSD, is related to his conceded in-service stressor. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, no discussion of the VA's duty to notify and assist is necessary.

Analysis

The Veteran contends that he has a psychiatric condition that is related to service.  Specifically, the Veteran has asserted that his psychiatric condition is due to several in-service stressors, to include an in-service sexual assault.  
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2015).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

Significantly, it is well established that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011).

Turning to the evidence of record, it appears that the Veteran's symptoms may have started prior to his military service.  Specifically, the Veteran's service treatment records show that he reported auditory hallucinations prior to service after using drugs.  The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  

Here, the Veteran's November 1996 enlistment report of medical examination is absent of any defects or diagnoses.  Additionally, the March 2014 VA treatment record concluded that it was difficult to determine with certainty the etiology of the Veteran's current PTSD symptomatology.  As such, the Board finds that the Veteran's lay statements alone do not constitute clear and unmistakable evidence that his acquired psychiatric disorder clearly and unmistakably preexisted service and the presumption of soundness at service entrance has not been rebutted.  38 U.S.C.A. § 1111.  Therefore, the Board will analyze the Veteran's claim for service connection for an acquired psychiatric disorder under direct and presumptive theories of service connection.

In this regard, the Board acknowledges that the Veteran was diagnosed with personality disorders both in service and after service.  However, a personality disorder is considered a "defect" that is not a "disease" or "injury" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015).

Nonetheless, during the appeal period the Veteran has also been diagnosed with acquired psychiatric disorders, to include psychotic disorder, not otherwise specified (NOS) (May 2010 VA treatment record); depressive disorder, NOS (June 2010 VA examination); and schizoaffective disorder (November 2011 VA treatment record).  Additionally, an August 2012 VA examination concluded that the Veteran did not meet the criteria for PTSD and a March 2014 VA treatment record concluded that the Veteran did meet the criteria for PTSD.  Therefore, the Board finds that the conflicting medical evidence of record places the evidence at least in equipoise on the question of whether the Veteran also meets the criteria for PTSD.  

Additionally, the Veteran's service treatment records show that in June 1999 the Veteran reported that he was sexually assaulted by his "girlfriend".  The Veteran reported that he remembered he drank "1/5 of liquor" and passed out with all his clothes on.  He reported that he awoke the next morning with "hickies" all over his face.  The Veteran reported that the woman told him they had sex without a condom.  The Veteran reported that he later awoke with green penile discharge.  The Veteran reported that he was considering pressing charges against the woman.  The Veteran admitted that they got into a physical altercation the previous night.  The Veteran also reported that when he left medical he was going to find her and beat her up.  The Veteran was diagnosed with, and treated for, a sexually transmitted disease (STD).   

Another June 1999 service treatment record shows that the Veteran was referred for threats of violence against a woman who recently gave him an STD.  The Veteran reported that he beat her up both days prior.  The Veteran also reported that they had been sexually active for the prior three weeks but about one week prior he drank and passed out.  He reported that when he awakened he was naked and had "hickes" all over his face.  He reported that since that time he had been very angry and upset.  The Veteran reported that he worried about the possibility she may have given him HIV or Hepatitis.  The Veteran also reported that he was worried about his mother and grandmother who were ill.  The Veteran also reported being worried about the amount of debt he was in.  The Veteran reported that he was going to be a father to a woman he only knew for one night.  The Veteran also reported that the woman who sexually assaulted him also claimed to be pregnant with his child.  The examiner diagnosed adjustment disorder with disturbance of emotions and conduct, antisocial personality disorder, severe, and an STD.  

Based on the above service treatment records, the Board concedes the Veteran's reported in-service assault and therefore, the Veteran's claim turns on whether his currently diagnosed psychiatric disorder is related to his military service.  

In this regard, a June 2010 VA examination concluded that the Veteran's depressive disorder NOS and psychotic disorder was less likely as not the result of military service.  The examiner explained that the Veteran was diagnosed with adjustment disorder in the service as well as severe antisocial personality disorder.  The examiner noted that the Veteran reported that at the time he heard voices when he was angry and that he first heard voices before he was in the Navy.  The examiner then stated that unfortunately the Veteran's credibility was questionable at best and he admits to telling untruths to get people off his back.  The examiner noted that he did this yesterday when he told a work therapist he had a job when he really did not.  The examiner stated that another example of self-report that was of questionable credibility was reporting visual hallucinations of snoopy flying around in his dog house and demons with bloody gnarly teeth.  The examiner explained that these types of hallucinations are very uncommon.  The examiner noted that the nature of the Veteran's hallucinations were atypical.  The examiner noted that the Veteran showed no signs of hallucinating at the time of the examination even though he reported that they were constant. 

The examiner also explained that the Veteran's mental status was not consistent with psychosis as his thoughts were not disorganized and his communication skills were decent albeit with sullen and negativistic tones.  The examiner noted that while the Veteran says his violent acts in the past have been in reaction to voices he also noted that his past actions were done in such a way as to minimize getting caught such as being mindful of "evidence".  The examiner stated that this was not at all consistent with violence due to psychosis.  The examiner explained that the Veteran described a pattern of antisocial personality characterized by lack of concern about social rules and laws, no apparent remorse for past actions, very poor impulse control, very poor control of his violent tendencies, and lack of any stable employment.  The examiner also noted that the Veteran also exhibited significant paranoid suspicious personality traits as he described a litany of people and organizations that have treated him badly and unfairly.  

An August 2012 VA examination report concluded that the Veteran did not meet the criteria for PTSD and did not meet the criteria for any mental disorder that conforms to DSM IV criteria.  The examiner noted that the Veteran's first diagnoses were cannabis, alcohol dependence, and drug-induced mood disorder.  The examiner noted that an inpatient stay on Feb 19, 2011, included a rule out of malingering.  The examiner also noted a December 11, 2011, note that indicated the Veteran was first diagnosed with non-military PTSD and reported being sexually assaulted by a female while in military.  The examiner also noted that Veteran had also historically carried a diagnosis of antisocial personality disorder.  The examiner noted that Veteran's service treatment records show a potential marker of contracting an STD a week prior from a female who allegedly raped him.  The examiner explained that he reviewed this case with medical doctors in his unit and contracting an STD from a rape within a week seemed unlikely, so he could not say this was a valid marker.  The examiner further noted that based on Veteran's report, he did not meet enough criteria for the diagnosis of PTSD.

A March 2014 VA treatment record shows that the examiner noted that all of the information related was self-report.  The Veteran reported several pre-service stressors including sexual abuse and witnessing people being stabbed and shot.  The Veteran reported the above noted in-service sexual assault.  The Veteran also reported post-service stressors of frequent legal problems, being stabbed, shot at, and witnessing his friends being stabbed to death.  

The examiner concluded that the Veteran's report of symptoms met the DSM-IV-TR criteria for PTSD related to childhood, military, and post-military trauma.  The examiner explained that that the Veteran reported at least one traumatic experience while serving in the Navy that meets DSM-IV diagnostic Criterion A for traumatic events; specifically, he reported reacting with extreme fear and anger to being forced to partake in an unwanted sexual experience while in the Navy.  The examiner noted that the Veteran also reported continuing re-experiencing, avoidance, and hyperarousal symptoms that also meet the diagnostic criteria.  The examiner noted that these symptoms had been present over the prior month and had caused impairment in his social, occupational, or other areas of functioning.   The examiner explained that given the Veteran's reports of symptoms, which includes multiple traumas dating back to childhood and adolescence, as well as multiple traumatic experiences post-military, it was difficult to determine with certainty the etiology of his current PTSD symptomology.  The examiner further explained that while the Veteran's PTSD was complex, and likely contributing to disorganization of personality and behavioral dyscontrol, the sexual trauma he experienced while in the Navy appeared to present as an organizing schema for prior experience, and thus warranted clinical attention.  The examiner further concluded that the Veteran might benefit from a program that addressed the in-service sexual assault.  

The Board has weighed the evidence of record and finds that, at the very least; there exists an approximate balance of evidence for and against a finding that the Veteran's currently diagnosed acquired psychiatric disorder is related to his conceded in-service assault.  The Board finds that the medical conclusion that the Veteran's currently diagnosed PTSD is related to childhood, military, and post-military trauma, or in other words that the Veteran's conceded in-service stressor contributed in some way to his currently diagnosed PTSD is not outweighed by the other medical evidence of record.  As such, the Board finds that the evidence is at least in equipoise and when the evidence for and against the claim is in relative equipoise, by law; the Board must resolve all reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, the criteria for service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, are met.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


